Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
The specification appears to have some typical aspects of a specification, but a majority of the content appears to be three research papers back to back.  There are several sections listed as “introduction”, “conclusion”, “Appendix A”, etc.  There is no distinction between these separate appendices, for example, other than their content.  There are places in the specification that cite an “appendix a”, for example, but there are more than one.  In a legal sense, it is unclear which part of the specification that would be referring to.  Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Line 3 of claim 10, “simulating trajectories using waypoint objectives or heading objectives” has a period at the end of the line.  Claims should be one sentence.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 5, 11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being preceded by Lolla (see 177 page 09/2012 NPL paper provided in IDS filed on 01/29/2020).
For Claim 1, Lolla teaches A method for use in automatically determining an optimized route for a vehicle, the method comprising:  (Page 24, Section 1.1.  Lolla’s thesis focuses on time optimal path planning for autonomous underwater vehicles which navigate in strong and dynamic ocean flows)
5using at least one computer hardware processor to perform: (Lolla does not specifically state a computer being used, but the fact that a robot is being controlled, especially with 
obtaining a target state, a fixed initial position of the vehicle, and dynamic flow information; and (Page 28, Figure 2-1 shows how an example situation has a starting location, (Xs), a ending location (Xf) and dynamic flow information V(x,t).  Lolla explains how the goal of the paper is to take this basic structure and create optimized controls while the robot is moving from the start point to the end point.)
determining an optimized route from the fixed initial position to the target state using the dynamic flow information.  (Page 28, After equation 2.2, Lolla states that the goal is to develop a control for the vehicle heading and speed that minimizes travel time.  Section 5 at page 73 goes into specific detail on determining an optimal route.  At page 82, Lolla states they have been successful in generating the optimal route.  Equation 5.14 appears to be the equation that indicates the direction “normal to the level set” that if the robot follows it will stay on the optimal course.)

For Claim 2, Lolla teaches The method of claim 1, wherein determining the optimized path comprises calculating a forward reachability front set by numerically solving an unsteady Hamilton-Jacobi (HJ) equation.  (Figure 5-1 shows Lolla teaching the concept of a reachability front.  In the final paragraph of page 74, Lolla teaches keeping track of the reachability front, which involves calculating it.  Page 76, Paragraph 1, Lolla states that using equations 4.3 and 4.5, a new reachability front and time optimal paths can be created.  4.5 is created using Hamilton Jacobi equations.  Therefore, a reachability front is created with Hamilton Jacobi equations.  Page 87, last paragraph says that the calculation of the reachability fronts is the foundation of the path planning methodology.  Page 75, Paragraph 5, Lolla also teaches that Hamilton Jacobi approaches have been used in literature to computer reachability fronts in the past

For Claim 5, Lolla teaches The method of claim 1, wherein determining the optimized path comprises predicting a probabilistic velocity field.  (Page 56, Paragraph 1, in order to track the front, it is sufficient to track the evolution of the level set function under the same velocity field.  In equations 4.4 and 4.5 of Page 57, V(x,t), a probabilistic velocity field is used.  Equation 4.5 is eventually used to calculate a reachability front, which is used to determine an optimized path.  Page 76, Paragraph 1, Lolla states that using equations 4.3 and 4.5, a new reachability front and time optimal paths can be created.)

For Claim 11, Lolla teaches At least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform a method for use in 20automatically determining an optimized route for a vehicle, the method comprising:  (Page 24, Section 1.1.  Lolla’s thesis focuses on time optimal path planning for autonomous underwater vehicles which navigate in strong and dynamic ocean flows. Lolla does not specifically state a computer being used, but the fact that a robot is being controlled, especially with dynamic flow information, indicates very strongly that a computer is and was used in the process Lolla shows)
obtaining a target state, a fixed initial position of the vehicle, and dynamic flow information; and (Page 28, Figure 2-1 shows how an example situation has a starting location, (Xs), a ending location (Xf) and dynamic flow information V(x,t).  Lolla explains how the goal of the paper is to take this basic structure and create optimized controls while the robot is moving from the start point to the end point.)
determining an optimized route from the fixed initial position to the target state using the dynamic flow information.  (Page 28, After equation 2.2, Lolla states that the goal is to develop a control for the vehicle heading and speed that minimizes travel time.  Section 5 at page 73 goes into specific detail on determining an optimal route.  At page 82, Lolla states they have been successful in generating the optimal route.  Equation 5.14 appears to be the equation that indicates the direction “normal to the level set” that if the robot follows it will stay on the optimal course.)

For Claim 15, Lolla teaches A system, comprising: 
at least one computer hardware processor; and (Lolla does not specifically state a computer being used, but the fact that a robot is being controlled, especially with dynamic flow information, indicates very strongly that a computer is and was used in the process Lolla shows).
at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor, 20cause the at least one computer hardware processor to perform a method for use in automatically determining an optimized route for a vehicle, the method comprising: (Page 24, Section 1.1.  Lolla’s thesis focuses on time optimal path planning for autonomous underwater vehicles which navigate in strong and dynamic ocean flows.  Again, Lolla does not specifically state a processor storing instructions, but the fact that a robot/vehicle is being controlled and dynamic flow information is being used heavily indicates a computer and instructions on that computer)
obtaining a target state, a fixed initial position of the vehicle, and dynamic flow information; and (Page 28, Figure 2-1 shows how an example situation has a starting location, (Xs), a ending location (Xf) and dynamic flow information V(x,t).  Lolla explains how the goal of the paper is to take this basic structure and create optimized controls while the robot is moving from the start point to the end point.)
determining an optimized route from the fixed initial position to the target 25state using the dynamic flow information.   (Page 28, After equation 2.2, Lolla states that the goal is to develop a control for the vehicle heading and speed that minimizes travel time.  Section 5 at page 73 goes into specific detail on determining an optimal route.  At page 82, Lolla states they have been successful in generating the optimal route.  Equation 5.14 appears to be the equation that indicates the direction “normal to the level set” that if the robot follows it will stay on the optimal course.)

For Claim 16, Lolla teaches The system of claim 15, wherein determining the optimized path comprises calculating a forward reachability front set by numerically solving an unsteady Hamilton- Jacobi (HJ) equation.  (Figure 5-1 shows Lolla teaching the concept of a reachability front.  In the final paragraph of page 74, Lolla teaches keeping track of the reachability front, which involves calculating it.  Page 76, Paragraph 1, Lolla states that using equations 4.3 and 4.5, a new reachability front and time optimal paths can be created.  4.5 is created using Hamilton Jacobi equations.  Therefore, a reachability front is created with Hamilton Jacobi equations.  Page 87, last paragraph says that the calculation of the reachability fronts is the foundation of the path planning methodology.  Page 75, Paragraph 5, Lolla also teaches that Hamilton Jacobi approaches have been used in literature to computer reachability fronts in the past

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 8, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lolla in light of Sapsis et al (See attached 2009 paper), hereafter known as Sapsis.
15	For Claim 3, Lolla teaches The method of claim 1, 
And determining an optimized path. (Page 28, After equation 2.2, Lolla states that the goal is to develop a control for the vehicle heading and speed that minimizes travel time.  Section 5 at page 73 goes into specific detail on determining an optimal route.  At page 82, Lolla states they have been successful in generating the optimal route.  Equation 5.14 appears to be the equation that indicates the direction “normal to the level set” that if the robot follows it will stay on the optimal course.)
Lolla does not teach using dynamic stochastic order reduction.  
Sapsis, however, does teach using dynamic stochastic order reduction.   (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.  Section 5 shows how this can then be used to create random (or probabilistic) velocity fields.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle navigation method with Mowlavi’s dynamic stochastic order reduction method to reduce the dynamic equations and models.  A person of ordinary skill in the art prior to the effective filing date would do this because it would reduce computing costs.

For Claim 4, modified Lolla teaches The method of claim 3, 
Modified Lolla does not teach wherein using dynamic stochastic order reduction comprises using dynamically orthogonal (DO) field equations and/or determining efficient stochastic 20DO level-set equations.  
Sapsis, however, does teach wherein using dynamic stochastic order reduction comprises using dynamically orthogonal (DO) field equations and/or determining efficient stochastic 20DO level-set equations.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.  Section 5 shows how this can then be used to create random (or probabilistic) velocity fields)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle navigation method with Sapsis’ method of using stochastic order reduction with DO field equations because it would reducing computation costs.

25For Claim 6, Lolla teaches The method of claim 5, 
Lolla does not teach wherein predicting the probabilistic velocity field comprises solving discrete stochastic dynamically orthogonal (DO) barotropic quasi-geostrophic equations.  
Sapsis, however, does teach wherein predicting the probabilistic velocity field comprises solving discrete stochastic dynamically orthogonal (DO) barotropic quasi-geostrophic equations.  (Page 2353, Section 5.1.  Sapsis calculates a random pressure field in the case of solving Navier Stokes.  Figure 6 shows mean velocity fields calculated using the DO field equations, in which one step includes calculating dynamically orthogonal barotropic quasi-geostrophic equations).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle control method with Sapsis’ method of predicting velocity fields with discrete, stochastic dynamically orthogonal barotropic quasi-geostrophic equations because it can result in paths that have high spatial dissimilarity, but similar arrival times, which could be useful if there were areas that needed to be highly avoided.

For Claim 8, Lolla teaches The method of claim 5, wherein determining the optimized path further comprises performing optimized path planning by solving level-set equations and computing discrete time-optimal paths and headings using backtracking equations.  
(Lolla teaches computing discrete level set contours, See Figure 6-2 page 93.  In order to compute these contours, they would need to use equations.  Additionally, this process, as shown on page 89, Section 6.1, includes calculating the reach ability front.  Lolla also teaches at page 89 that back tracking will be used to find a time optimal path (Page 93, Paragraph 1 has the time optimal aspect).
Lolla does not teach the use of stochastic DO equations that make the optimized path planning stochastic.
Sapsis, however, does teach the use of stochastic DO equations.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s method of finding an optimal path by solving level set equations and computing time optimal paths with backtracking with Sapsis’s method of using stochastic DO equations to create stochastic optimized path planning.  A person of ordinary skill in the art would do this because it would reduce computing costs.

For Claim 12, Lolla teaches The at least one non-transitory computer-readable storage medium of claim 11, 
And determining the optimized path. (Page 28, After equation 2.2, Lolla states that the goal is to develop a control for the vehicle heading and speed that minimizes travel time.  Section 5 at page 73 goes into specific detail on determining an optimal route.  At page 82, Lolla states they have been successful in generating the optimal route.  Equation 5.14 appears to be the equation that indicates the direction “normal to the level set” that if the robot follows it will stay on the optimal course.)
Lolla does not teach using dynamic stochastic order reduction.  
Sapsis, however, does using dynamic stochastic order reduction.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.  Section 5 shows how this can then be used to create random (or probabilistic) velocity fields.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle navigation method with Mowlavi’s dynamic stochastic order reduction method to reduce the dynamic equations and models.  A person of ordinary skill in the art prior to the effective filing date would do this because it would reduce computing costs.

For Claim 13, modified Lolla teaches The at least one non-transitory computer-readable storage medium of claim 12, 
Modified Lolla does not teach 30wherein using dynamic stochastic order reduction comprises using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO level-set equations.  
Sapsis, however, does teach wherein using dynamic stochastic order reduction comprises using dynamically orthogonal (DO) field equations and/or determining efficient stochastic 20DO level-set equations.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.  Section 5 shows how this can then be used to create random (or probabilistic) velocity fields).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle navigation method with Sapsis’ method of using stochastic order reduction with DO field equations because it would reduce computation costs.

For Claim 17, Lolla teaches The system of claim 15, 
And determining and optimized path. (Page 28, After equation 2.2, Lolla states that the goal is to develop a control for the vehicle heading and speed that minimizes travel time.  Section 5 at page 73 goes into specific detail on determining an optimal route.  At page 82, Lolla states they have been successful in generating the optimal route.  Equation 5.14 appears to be the equation that indicates the direction “normal to the level set” that if the robot follows it will stay on the optimal course.)
Lolla does not teach using dynamic stochastic order reduction.  
Sapsis, however, does teach using dynamic stochastic order reduction.   (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.  Section 5 shows how this can then be used to create random (or probabilistic) velocity fields.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle navigation method with Mowlavi’s dynamic stochastic order reduction method to reduce the dynamic equations and models.  A person of ordinary skill in the art prior to the effective filing date would do this because it would reduce computing costs.

For Claim 18, modified Lolla teaches The system of claim 17, 
Modified Lolla does not teach wherein using dynamic stochastic order reduction comprises 5using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO level-set equations.  
Sapsis, however, does teach wherein using dynamic stochastic order reduction comprises using dynamically orthogonal (DO) field equations and/or determining efficient stochastic 20DO level-set equations.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.  Section 5 shows how this can then be used to create random (or probabilistic) velocity fields)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle navigation method with Sapsis’ method of using stochastic order reduction with DO field equations because it would reducing computation costs.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lolla in view of Sapsis and Holtz et al (see attached paper), hereafter known as Holtz.
For Claim 7, Lolla teaches The method of claim 5, 
Lolla does not teach wherein predicting the probabilistic velocity field comprises 30solving discrete stochastic dynamically orthogonal (DO) primitive equations.  
Sapsis, however, teaches wherein predicting the probabilistic velocity field comprises 30solving discrete stochastic dynamically orthogonal (DO) equations. (Page 2353, Section 5.1.  Sapsis calculates a random pressure field in the case of solving Navier Stokes.  Figure 6 shows mean velocity fields calculated using the DO field equations).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle control method with Sapsis’ method of predicting velocity fields with discrete, stochastic dynamically orthogonal equations because it can result in paths that have high spatial dissimilarity, but similar arrival times, which could be useful if there were areas that needed to be highly avoided.
Lolla does not teach the use of primitive equations.
Holtz, however, does teach the use of stochastic dynamically orthogonal (DO) primitive equations.  (Page 402, Section 1.1, Holtz shows several stochastic versions of the primitive equations.  It should also be noted that “dynamically orthogonal” simply means that the orthogonal values/directions of the equations and fields be changing.  This would be the case with Holtz’s equation.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Holtz’s stochastic primitive equations with Lolla’s navigation system, because the primitive equations are a well-known and effective way to calculate velocity and other fields for the ocean and win, and using a Stochastic version could save computation time and costs.
 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lolla in view of Sapsis in view of Verlut et al (US Pub 2010/0094485 A1), hereafter known as Verlut.
5	For Claim 9, modified Lolla teaches The method of claim 8, 
Modified Lolla does not teach wherein determining the optimized path further comprises performing risk evaluation and optimization.
	Verlut, however, does teach wherein determining the optimized path further comprises performing risk evaluation and optimization. ([0062] Verlut notes the methods included within can provide a cost optimized flight path for a plane. [0010] Verlut describes the process is to determine a flight route that minimizes occurring risks and, if possible, flight duration.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Lolla’s vehicle navigation system with Verlut’s method of minimizing risk and evaluating risk because if a chosen path was high in risk, but failure is not acceptable, it might be better to choose a less time optimized route that has little risk.
  
For Claim 19, modified Lolla teaches The system of claim 17, wherein determining the optimized path further comprises: 
performing optimized path planning by solving level-set 10equations and computing discrete time-optimal paths and headings using backtracking equations; ; (Lolla teaches computing discrete level set contours, See Figure 6-2 page 93.  In order to compute these contours, they would need to use equations.  Additionally, this process, as shown on page 89, Section 6.1, includes calculating the reach ability front.  Lolla also teaches at page 89 that back tracking will be used to find a time optimal path (Page 93, Paragraph 1 has the time optimal aspect).
Modified Lolla does not teach the use of stochastic DO equations that make the optimized path planning stochastic.
performing risk evaluation and optimization; and 
determining the optimized path as the simulated trajectory associated with a lowest value of the computed risk.  
Sapsis, however, does teach the use of stochastic DO equations.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s method of finding an optimal path by solving level set equations and computing time optimal paths with backtracking with Sapsis’s method of using stochastic DO equations to create stochastic optimized path planning.  A person of ordinary skill in the art would do this because it would reduce computing costs.
Verlut, however, does teach performing risk evaluation and optimization; and 
determining the optimized path as the simulated trajectory associated with a lowest value of the computed risk.  ([0062] Verlut notes the methods included within can provide a cost optimized flight path for a plane. [0010] Verlut describes the process is to determine a flight route that minimizes occurring risks and, if possible, flight duration.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Lolla’s vehicle navigation system with Verlut’s method of minimizing risk and evaluating risk because if a chosen path was high in risk, but failure is not acceptable, it might be better to choose a less time optimized route that has little risk.

Claims 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lolla in view of Sapsis in view of Verlut in view of Di Giacomo (see paper provided in IDS).
For Claim 10, modified Lolla teaches The method of claim 9, 
Modified Lolla does not teach wherein performing risk evaluation and optimization comprises:  
10simulating trajectories using waypoint objective or heading objectives.  
computing an error metric matrix for the simulated trajectories 
computing a cost matrix for the simulated trajectories based on the error metric matrix 
computing a risk for each of the simulated trajectories based on the cost matrix: and 
determining the optimized path as the simulated trajectory associated with a lowest 15value of the computed risk.  
Verlut, however, does teach wherein performing risk evaluation and optimization comprises:  
10simulating trajectories using waypoint objective or heading objectives.  ([0012-0015].  Verlut uses “raster points” which are locations on the grid that have costs associated with them.  They serve as potential waypoints when calculating a trajectory.)
computing an error chance for the simulated trajectories ([0015].  Verlut quantifies threats to the aircraft as it flies over points.  It’s important to note that this also includes directions and headings, not just flying over a point in any direction.  This is done as well at [0022] where Verlut computes the cost matrix.  In the applicant’s specification it is suggested a risk or error is a sub optimal trajectory due to an uncertain environment.  Verlut deals with military applications, and instead of being pushed off course due to flow fields, Verlut’s error and risk is more aligned towards enemy weapons destroying the vehicle.  This is a sub optimal outcome.)
computing a cost matrix for the simulated trajectories based on the error chance ([0022], Verlut calculates a cost matrix based partially off of the threats at certain rastor points)
computing a risk for each of the simulated trajectories based on the cost matrix: and  ([0080], Verlut shows a number of possible flight paths are looked at through a cost matrix.) 
determining the optimized path as the simulated trajectory associated with a lowest 15value of the computed risk.  ([0062] Verlut notes the methods included within can provide a cost optimized flight path for a plane. [0010] Verlut describes the process is to determine a flight route that minimizes occurring risks and, if possible, flight duration.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Verlut’s teaching of risk and cost analysis for the trajectories with Lolla’s navigation method because, if you had a path that was typically the fastest route, but was uncertain to allow stable and safe movement through it, it would be valuable to be able to quantify the chances that something could go wrong, and compare this to other paths so that the best combination of safety, low risk, and speed could be attained.
Di Giacomo does teach the use of an error metric matrix. (Page 87, Paragraph 3.  Di Giacomo makes use of an error metric to store data on the errors that occur while animating joints).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Di Giacomo’s use of an error metric matrix with Lolla’s and Verlut’s vehicle navigation systems.  A person of ordinary skill in the art would do this because, if you’re already integrating the error into your cost function like Verlut, and that cost function is a matrix itself, having the data in the form of a matrix, instead of attached to a cluster of points, could be useful when integrating that data into the cost matrix.

For Claim 14, modified Lolla teaches The at least one non-transitory computer-readable storage medium of claim 12, 
performing optimized path planning by solving level-set equations and computing discrete time-optimal paths and headings using backtracking equations; (Lolla teaches computing discrete level set contours, See Figure 6-2 page 93.  In order to compute these contours, they would need to use equations.  Additionally, this process, as shown on page 89, Section 6.1, includes calculating the reach ability front.  Lolla also teaches at page 89 that back tracking will be used to find a time optimal path (Page 93, Paragraph 1 has the time optimal aspect).
Modified Lolla does not teach wherein determining the optimized path further comprises: 
the use of stochastic DO equations that make the optimized path planning stochastic performing risk evaluation and optimization by:  
simulating trajectories using waypoint objective or heading objectives; 
computing an error metric matrix for the simulated trajectories; 
computing a cost matrix for the simulated trajectories based on the error 10metric matrix; and 
computing a risk for each of the simulated trajectories based on the cost matrix; and 
determining the optimized path as the simulated trajectory associated with a lowest value of the computed risk.  
Sapsis, however, does teach the use of stochastic DO equations.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s method of finding an optimal path by solving level set equations and computing time optimal paths with backtracking with Sapsis’s method of using stochastic DO equations to create stochastic optimized path planning.  A person of ordinary skill in the art would do this because it would reduce computing costs.
Verlut, however, does teach performing risk evaluation and optimization by:  ([0062] Verlut notes the methods included within can provide a cost optimized flight path for a plane. [0010] Verlut describes the process is to determine a flight route that minimizes occurring risks and, if possible, flight duration.)
simulating trajectories using waypoint objective or heading objectives; ([0012-0015].  Verlut uses “raster points” which are locations on the grid that have costs associated with them.  They serve as potential waypoints when calculating a trajectory.)
computing an error chance for the simulated trajectories;  ([0015].  Verlut quantifies threats to the aircraft as it flies over points.  It’s important to note that this also includes directions and headings, not just flying over a point in any direction.  This is done as well at [0022] where Verlut computes the cost matrix.  In the applicant’s specification it is suggested a risk or error is a sub optimal trajectory due to an uncertain environment.  Verlut deals with military applications, and instead of being pushed off course due to flow fields, Verlut’s error and risk is more aligned towards enemy weapons destroying the vehicle.  This is a sub optimal outcome.)
computing a cost matrix for the simulated trajectories based on the error chance10chancec; and ([0022], Verlut calculates a cost matrix based partially off of the threats at certain rastor points)
computing a risk for each of the simulated trajectories based on the cost matrix; and ([0080], Verlut shows a number of possible flight paths are looked at through a cost matrix.) 
determining the optimized path as the simulated trajectory associated with a lowest value of the computed risk.  ([0062] Verlut notes the methods included within can provide a cost optimized flight path for a plane. [0010] Verlut describes the process is to determine a flight route that minimizes occurring risks and, if possible, flight duration.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Verlut’s teaching of risk and cost analysis for the trajectories with Lolla’s navigation method because, if you had a path that was typically the fastest route, but was uncertain to allow stable and safe movement through it, it would be valuable to be able to quantify the chances that something could go wrong, and compare this to other paths so that the best combination of safety, low risk, and speed could be attained.
Di Giacomo does teach the use of an error metric matrix. (Page 87, Paragraph 3.  Di Giacomo makes use of an error metric to store data on the errors that occur while animating joints).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Di Giacomo’s use of an error metric matrix with Lolla’s and Verlut’s vehicle navigation systems.  A person of ordinary skill in the art would do this because, if you’re already integrating the error into your cost function like Verlut, and that cost function is a matrix itself, having the data in the form of a matrix, instead of attached to a cluster of points, could be useful when integrating that data into the cost matrix.

For Claim 20, modified Lolla teaches The system of claim 17, 
Modified Lolla does not teach wherein performing risk evaluation and optimization comprises: 
simulating trajectories using waypoint objective or heading objectives; 
computing an error metric matrix for the simulated trajectories; 
computing a cost matrix for the simulated trajectories based on the error metric 20matrix; and 
computing a risk for each of the simulated trajectories based on the cost matrix.
Verlut, however, does teach wherein performing risk evaluation and optimization comprises: 
simulating trajectories using waypoint objective or heading objectives; ([0012-0015].  Verlut uses “raster points” which are locations on the grid that have costs associated with them.  They serve as potential waypoints when calculating a trajectory.)
computing an error chance  for the simulated trajectories; ([0015].  Verlut quantifies threats to the aircraft as it flies over points.  It’s important to note that this also includes directions and headings, not just flying over a point in any direction.  This is done as well at [0022] where Verlut computes the cost matrix.  In the applicant’s specification it is suggested a risk or error is a sub optimal trajectory due to an uncertain environment.  Verlut deals with military applications, and instead of being pushed off course due to flow fields, Verlut’s error and risk is more aligned towards enemy weapons destroying the vehicle.  This is a sub optimal outcome.)
computing a cost matrix for the simulated trajectories based on the error chance; and ([0022], Verlut calculates a cost matrix based partially off of the threats at certain rastor points)
computing a risk for each of the simulated trajectories based on the cost matrix. ([0080], Verlut shows a number of possible flight paths are looked at through a cost matrix.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Verlut’s teaching of risk and cost analysis for the trajectories with Lolla’s navigation method because, if you had a path that was typically the fastest route, but was uncertain to allow stable and safe movement through it, it would be valuable to be able to quantify the chances that something could go wrong, and compare this to other paths so that the best combination of safety, low risk, and speed could be attained.
Di Giacomo does teach the use of an error metric matrix. (Page 87, Paragraph 3.  Di Giacomo makes use of an error metric to store data on the errors that occur while animating joints).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Di Giacomo’s use of an error metric matrix with Lolla’s and Verlut’s vehicle navigation systems.  A person of ordinary skill in the art would do this because, if you’re already integrating the error into your cost function like Verlut, and that cost function is a matrix itself, having the data in the form of a matrix, instead of attached to a cluster of points, could be useful when integrating that data into the cost matrix.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Multiscale two-way embedding schemes for free-surface primitive equations in the Multidisciplinary Simulation, Estimation and Assimilation System” by Lermusiaux and Haley applies to the use of primitive equations in fluid dynamic solutions.  
“Time-optimal path planning in dynamic flows using level set equations: theory and schemes” relates to the use of level set equations in calculating dynamic flows.  
“Risk-aware Path Planning for Autonomous Underwater Vehicles using Predictive Ocean Models” by Pereira, Blinney, Hollinger, and Sukhatme relates to the use of risk calculating path planning for robots.
“Energy-optimal path planning by stochastic dynamically orthogonal level-set optimization” by Subramani and Lermusiaux refers to using stochastic dynamically orthogonal equations and level-set equations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664